DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         CORNELIA SPOREA,
                             Appellant,

                                     v.

                      CITY OF POMPANO BEACH,
                              Appellee.

                               No. 4D21-3583

                           [August 11, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE19-
0011646.

   Cornelia Sporea, Coral Springs, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.